Mr. Justice At .drey
delivered the opinion of the court.
Artemio Nieves and Francisco Quinones were charged with an attempt to kill and convicted by a jury of aggravated assault and battery. They appealed from the judgment and the only error assigned for a reversal of the judgment is that the trial court overruled the challenge of the juror Tomás Anca.
This juror declared on his voir dire that he knew the facts and had commented on them, but said in answer to the district attorney that he had not formed an opinion and was disposed to render a verdict in accordance with the evidence. He said also in answer to questions from the judge that notwithstanding the opinion he had formed he was qualified to act with full impartiality and correctness and would acquit the defendants if it were justified by the evidence.
As the answers of this juror showed that notwithstanding' his knowledge of the matter he was qualified to render an impartial verdict in accordance with the evidence to be submitted at the trial, the court did not commit the error assigned and therefore the judgment appealed from must be affirmed.